J-A25025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EASTERN SAVINGS BANK, FSB                      IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                      v.

ALFRED MICHENER, JACQUELINE ROSS
MICHENER AND KATHRYN P. SURRATT


APPEAL OF: ALFRED MICHENER,
JACQUELINE ROSS MICHENER
                                                    No. 1137 EDA 2014


             Appeal from the Judgment Entered on March 27, 2014
                In the Court of Common Pleas of Bucks County
                     Civil Division at No.: 2009-06129-18-1


BEFORE: DONOHUE, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                       FILED NOVEMBER 24, 2014

       Alfred Michener and Jacqueline Michener (collectively “the Micheners”)

appeal the order granting summary judgment in favor of Eastern Savings

Bank, FSB (“Eastern”). We affirm.

       On September 6, 2006, the Micheners executed a Promissory Note in

the principal sum of $300,000 in favor of Chase Bank USA, N.A. 1         The

Micheners, along with Kathryn Surratt, executed a Mortgage securing the



____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
1
      Eastern’s standing in this matter is not in dispute. On March 6, 2008,
Chase Bank USA assigned the mortgage to Eastern. The assignment was
recorded in Bucks County, Mortgage Book No. 5164, page 1786.
J-A25025-14



Note on the real property and improvements located at 84 Beaver Run Road,

Ottsville, Pennsylvania, where the three lived together in a divided house.

      On June 10, 2009, Eastern filed an in rem complaint in mortgage

foreclosure.   The complaint averred that Alfred Michener, Jacqueline

Michener, and Kathryn Surratt had defaulted on their obligations under the

Note and Mortgage by failing to make the payment due on February 1, 2008,

and each month thereafter. Eastern alleged damages in default consisting of

accelerated payments, interest, late charges, and other fees totaling

$347,078.87. Complaint in Mortgage Foreclosure, 6/10/2009, at 2 ¶ 9.

      On May 9, 2011, Eastern filed a first motion for summary judgment.

On October 13, 2011, the trial court stayed the disposition of Eastern’s

motion and forwarded the matter to the Bucks County Mortgage Foreclosure

Diversion Program. The parties subsequently engaged in a lengthy period of

negotiation throughout their participation in the program. Nevertheless, the

parties failed to reach an agreement and the case was released from

conciliation on November 12, 2012.

      On December 31, 2012, Eastern filed a praecipe under Bucks County

Rule of Civil Procedure 208.3(B) to move its previously filed motion for

summary judgment before the court for disposition. On February 27, 2013,

counsel for the Micheners filed a suggestion of death as to Kathryn Surratt,

who passed away on February 19, 2013. On April 3, 2013, the trial court

entered an order granting Eastern’s motion for summary judgment.




                                     -2-
J-A25025-14



         Following his receipt of the trial court’s April 3, 2013 order, counsel for

the Micheners sent a letter to the court stating that the Micheners were

unaware that Eastern had filed a motion for summary judgment.              Counsel

also asserted that further discovery was still pending. On April 11, 2013, “in

an abundance of caution,” the trial court issued an amended order vacating

its earlier order granting summary judgment in favor of Eastern. Trial Court

Opinion (“T.C.O.”), 6/3/2014, at 3. The amended order also permitted the

parties to undertake additional discovery within thirty days, after which

Eastern could renew its motion for summary judgment.

         On July 2, 2013, Eastern refiled its motion for summary judgment. On

July 17, 2013, the Micheners filed a 180-page memorandum in opposition to

Eastern’s motion.       On March 27, 2014, the trial court entered summary

judgment in favor of Eastern. On April 4, 2014, the Micheners filed a notice

of appeal. On April 10, 2014, the trial court ordered the Micheners to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). The Micheners timely complied. On June 3, 2014, the trial court

issued an opinion pursuant to Pa.R.A.P. 1925(a).

         The Micheners present the following five2 assertions of trial court

error:



____________________________________________


2
      The Micheners initially raised six issues in their Rule 1925(b)
statement. On appeal, the Micheners have abandoned their claim that the
(Footnote Continued Next Page)


                                           -3-
J-A25025-14


      1. Did the trial court err when, in violation of the Nanty-Glo[3]
         rule, it granted summary judgment in favor of [Eastern]
         based on [Eastern’s] own affidavit, which contained illogical
         and unwarranted charges?

      2. Did the [t]rial [c]ourt err when it granted summary judgment
         in favor of [Eastern,] despite a genuine issue of material fact
         remaining whether [Eastern] breached the duty of good faith
         and fair dealing by actively encouraging [the Micheners] to
         default on their mortgage?

      3. Did the [t]rial [c]ourt err when it granted summary judgment
         in favor of [Eastern,] despite there being a genuine issue of
         material fact concerning whether [Eastern] engaged in
         predatory lending by giving [the Micheners] a loan that they
         could not afford?

      4. Did the [t]rial [c]ourt err when it granted summary judgment
         in favor of [Eastern,] despite a genuine issue of material fact
         remaining regarding whether [Eastern] deceptively invited
         [the Micheners] to apply for a loan modification that [Eastern]
         knew it would ultimately deny, because it is admitted that as
         a matter of policy [Eastern] does not offer loan modifications
         under any circumstances?

      5. Did the [t]rial [c]ourt err when it granted summary judgment
         in favor of [Eastern,] even while a genuine issue of material
         fact remained concerning whether [Surratt] ever received
         consideration for mortgaging her share of the property?

Brief for the Micheners at 5-6.

      Our standard of review of a trial court’s order granting summary

judgment is well-settled:


                       _______________________
(Footnote Continued)

trial court lacked jurisdiction to adjudicate this matter. Concise Statement
of Errors, 4/7/2014, at 2 ¶ 3.
3
      See Borough of Nanty-Glo v. Am. Sur. Co. of N.York, 163 A. 523
(Pa. 1932).



                                            -4-
J-A25025-14


      A reviewing court may disturb the order of the trial court only
      where it is established that the court committed an error of law
      or abused its discretion. As with all questions of law, our review
      is plenary.

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
      where there is no genuine issue of material fact and the moving
      party is entitled to relief as a matter of law, summary judgment
      may be entered. Where the non-moving party bears the burden
      of proof on an issue, he may not merely rely on his pleadings or
      answers in order to survive summary judgment. Failure of a
      non-moving party to adduce sufficient evidence on an issue
      essential to his case and on which it bears the burden of proof
      establishes the entitlement of the moving party to judgment as a
      matter of law. Lastly, we will view the record in the light most
      favorable to the non-moving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party.

JP Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258, 1261-62 (Pa.

Super. 2013) (quoting Murphy v. Duquesne Univ. of the Holy Ghost,

777 A.2d 418, 429 (Pa. 2001)).

      We have reviewed the briefs of the parties, the relevant law, and the

certified record before us.     We conclude that that the trial court’s opinion

appropriately   disposes   of    the   issues   presented   by   the   Micheners.

Accordingly, we adopt that opinion as our own and affirm the order granting

Eastern’s motion for summary judgment upon that basis. A copy of the trial

court’s opinion is attached hereto for ease of reference.

      Judgment affirmed.




                                       -5-
J-A25025-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2014




                          -6-
                                                                                                            Circulated 11/14/2014 03:33 PM




        IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                                                 CIVIL ACTION


   EASTERN SAVINGS BANK, FSB

                            v.                                           NO. 2009-06129-36-1

  ALFRED MICHENER, JACQUELINE ROSS
  MICHENER, and KATHRYN P. SURRATT


                                                   OPINION

            Defendants Alfred Michener and Jacqueline Ross Michener (hereinafter referred

  to as the "Micheners" or as "Appellants")1 filed an appeal from our Order of March 26,

 2014, wherein we granted the Motion for Summary Judgment in mortgage foreclosure

 filed by Plaintiff Eastern Savings Bank (hereinafter referred to as the "Bank"). Appellants

 are the mortgagors, and the record and real owners of the subject premises located at 84

 Beaver Run Road, Ottsville, Bucks County, Pennsylvania (hereinafter referred to as the

 "Premises").

            1.    BACKGROUND

            The Bank's Complaint in mortgage foreclosure was filed on June 10, 2009. The

Complaint avers that the Micheners defaulted under the terms of the PromIssory Note

which they executed on September 6, 2006, in favor of Chase Bank USA, N.A.,2 in the




1 Kathryn P. Smith (nee) Surratt, originally named as a Defendant in this matter, passed away In February 2013.
Ms. Surratt, an aunt of Defendant Jacqueline Ross Michener, lived on the premises with the Mlcheners. A
suggestion of death has been filed. Ms. Surratt was a signatory on the Mortgage Instrument; she was not a
Signatory on the Note. The Court has not been made aware of any amendment to the caption for this matter. we
have no Indication that the Estate or heirs have replaced Ms. Surratt as a named Defendant. We note that our
Orders of April 3, 2013 and April 11, 2013 Included a footnote as to Ms. surratt's death. Thereafter we did not
Include the footnote, or Ms. Surratt's name on our March 26, 2014 Order granting Summary Judgment.
'Relevant Assignment documents were attached to the Complaint. Assignment between banks Is not an Issue
which Is challenged in this appeal.
                                                                              Circulated 11/14/2014 03:33 PM




  original principal amount of Three Hundred Thousand Dollars ($300,000.00)(hereinafier

 referred to as the "Note"). Obligation pursuant to the Note was secured by a Mortgage

 on the Premises at which the three Defendants lived together, in a divided house.

 Appellants have defaulted on the vast majorily of their monthly mortgage payments since

 the monthly payment of Two Thousand One Hundred Seventy Dollars ($2,170.00), due

 and owing on February 1. 2008.

       On May 9, 2011, the Bank filed its first Motion for Summary Judgment. By Order

 dated October 13, 2011, we stayed disposition of the Bank's motion and we directed that

 this matter be forwarded to the Bucks County Mortgage Foreclosure Diversion Program.

 Both parties have asserted that they engaged In a lengthy period of negotiation while

participating in the program. An Order was entered on November 20, 2012, ref/ecting

that the conciliation process had concluded, and since all reasonable avenues of possible

resolution had been.exhausted with no agreement having been reached, the Bank was

afforded the right to obtain a judgment by default against Appellants. Thereafter, on

December 31, 2012, the Bank filed a Praecipe ·under Bucks County Rule of Civil

Procedure 208.3(8), in order to   move its previously filed Motion for Summary Judgment
before the Court for disposition. On February 27, 2013, counsel for Appellants filed a

suggestion of death as to Defendant Ms. Surratt, who had passed away on February 19,

2013. On April 3, 2013, we entered an Order granting the Bank's Motion for Summary

Judgment.

      Following receipt of the April 3, 2013 Order, counsel for Appellants sent a letter to

the Court asserting that Appellants were unaware of the filing of the Bank's Summary

Judgment Motion. Counsel expressed concern that the Court granted the Bank's motion



                                                                                         2
                                                                                             Circulated 11/14/2014 03:33 PM




  on the basis that no response had been filed by Appellants. Counsel also asserted that

  despite termination of the parties' participation in the foreclosure diversion program,

  further discovery was pending.

         We disagree with several of counsel for Appellants contentions. First, the Bank's

 Praecipe for its Summary Judgment Motion, consistent with local rule, is reflected on the .

 docket on December 31, 2012, and included a certificate of service as to notice served

 upon Appellants' counsel.          Particularly since counsel is an actively practicing Bucks

 County attorney, we are confident that the ramificalions of a local Rule 208 praecipe,

 moving a pleading to the Court for disposition, should have been and, in fact, was

 understood. The language of our April 3, 2013 Order stated that "no additional response"

 had been filed by Appellants. The Inaccuracy of counsel's assertion regarding the Court's

awareness of any response by Appellants to the Bank's motion is Important for several

reasons. In fact, we did not suggest that the Appellants had not responded at all to the

Bank's motion, since we were aware of and considered Appellants' initial response to the

Bank's Motion for Summary Judgment. The language of our Order of April 3, 2013 simply

noted that Appellants had not filed additional responses to the Bank's renewed Motion.

The basis of our Order was substantive rather than procedural. 3

        Despite our skepticism            as to Appellants' counsel's assertion, and our

disagreement with Appellants' counsel's suggestion that our April 3, 2013 Order was

entered in error, on April 11 , 2013, in an abundance of caution, we amended our April 3,

2013 Order. Our Amended Order vacated the granting of summary judgment in favor of

the Bank, and afforded the parties thirty (30) days for additional discovery to be


'We note that Pa.R.C.P.I035.3(d) does permit the Court to grant summary judgment to movant on procedural
grounds when the respondent fails to respond to the motion.

                                                                                                           3
                                                                                                   Circulated 11/14/2014 03:33 PM




  completed. The Amended Order reminded Appellants of their right to file an Answer

  pursuant to the rules of civil procedure, and finally, rather than expediting ruling upon this

  matter when the discovery period was to expire, we placed the onus on the Bank to once

  again follow local procedure in moving Its renewed Motion for Summary Judg.ment for

 disposition by the Court.

          On or about March 12, 2014, we received the Bank's Amended Motion for

 Summary Judgment, along with Appellants' memorandum of law In opposition thereto.

 On March 26, 2014, ruling on the merits, we granted the Bank's motion and entered

 judgment in mortgage foreclosure in the Bank's favor and against Appellants as to the

 mortgaged premises at" 84 Beaver Run Road in Ottsville. This appeal fOllowed. 4

          II.       STATEMENT OF MAnERS COMPLAINED OF ON APPEAL

          We recite Appellants' Statement of Matters Complained of on Appeal verbatim,

below;

     1.         The Honorable Court erred when it granted summary judgment in favor of
                 Plaintiff, because there was a genuine dispute of material fact concerning the
                proper calculation of alleged arrears. Plaintiffs use of an Affidavit from its bank
                officer should have been disregarded as the basis for a motion for summary
                judgment. (sic) Under the Nanty-Glo rule. See. Penn Center /-louse. Inc. v.
                /-loffman, 520 Pa. 171, 553 A.2d 900, 902-03 (Pa. 1989 (interior quotations
                omitted, citations omitted) and Nanty-Glo v. American Suretv Co., 309 Pa. 236,
                163 A.523 (1932).

    2.          The Honorable Court erred when it granted summary judgment in favor of
                Plaintiff because a genuine Issue of material fact remains concerning whether
                Ms. Smith/Surratt ever received consideration for mortgaging her share of the
                property.                                 .

    3.          The Honorable Court erred when it granted summary judgment in favor of
                Plaintiff, because with regard to Ms. Smith/Surratt, the foreclosure is an action
                against the interest of a deceased person, over which the Orphans' Court has

• Appellants filed an emergency stay and/or supersedeas pending their appeal, which we denied by Order dated
April 22, 2014. By Order dated May 8, 2014, the Superior Court denied Appellants' application for a stay and for
waiver of security on appeal, which they had filed In that court on Apr!l29, 2014.
                                                                                                                   4
                                                                           Circulated 11/14/2014 03:33 PM




      exclusive jurisdiction. In this regard, upon Ms. Smith/Surratt's death, jurisdiction
      over the claim of decedent's real eslale by the Estate was exclusive to the
      Orphans' Court pursuant to PEF Code Section 711 (i), which places mandatory
      jurisdiction over a decedent's real estate in Orphans' Court.

                Except as provided in Section 712 (relating to nonmandatory
                exercise of jurisdiction through the orphans' court division) and
                section 713 (relating to special provisions for Philadelphia County),
                the jurisdiction of the court of common pleas over the following
                should be exercised through its orphans' court division:

                 (1)    Decedents' estates. - The administration and distribution of
                the real and personal property of decedents' estates and the control
                of the decedent's burial. 20 Pa.C.S. 711-FN1 - Although Defendant
                did not raise this argument on summary judgment, the matter of
                jurisdiction can be raised at any time and has not been waived. As
                a legal matter, a challenge to a court's subject matter jurisdiction can
                be raised at any time and cannot be waived. Johnstone v. Fritz, 159
                Pa 378,379,28 A148 (1893): Thomas v. Johnson, 356 Pa 570, 52
                A2d 663 (Pa. 1947): Trout v. Luke, 402 Pa 123, 126, 166 AI2d 654
                (Pa.1961); Mazur v. Trinity Area School District, 599 Pa 232, 240,
                961 A2d 96 (pa. 2008).

4.   The Honorable Court erred when it granted summary judgment in favor of
     Pli;lintiff, because a genuine issue of material fact remained whether Plaintiff
     breached the duty of good faith and fair dealing by actively encouraging
     Defendant's (sic) to default on their mortgage. See Fleet Real Estate Funding
     Corp. v. Smith, 530 A2d 919 (Pa. Super. 1987) (lender's refusal to cooperate
     with homeowner's request to negotiate payments constitutes a breach of duty
     of good faith and fair dealing); Union National Bank of Little Rock v. Cobbs, 567
     A2d 719 (Pa. Super, 1989)(same).

5.   The Honorable Court erred when it granted summary judgment in favor of
     Plaintiff, because a genuine issue of material fact remained whether Plaintiff
     engaged in predatory lending by giving Defendants a loan they could not afford.
     See, e.g. Sovereign Bank v. Gawron, 2010 Pa.Dist. & Cnty Dec. LEXIS 102
     (13 Pa.1 D&C 51h 71, 79 (Lackawanna County, 2010)(holdlng that claims of
     predatory lending are a defense to a mortgage foreclosure action and refusing
     to grant summary judgment in favor of lender)(clting cases)

6.   The Honorable Court erred when It granted summary judgment in favor of
     Plaintiff, because a genuine issue of material fact remained regarding whether
     Plaintiff had unclean hands when It deceptively invited Defendants to apply for
     a loan modification that Plaintiff knew it would. ultimately deny, because it is
     admitted that as a matter of policy Plaintiff does not offer loan modifications
     under any circumstances. Alternatively, this is also a breach of the duty of good

                                                                                       5
                                                                                  Circulated 11/14/2014 03:33 PM




               faith and fair dealing. See Fleet Real Estate Funding Corp. v. Smith, 530 A.2d
             . 919 (Pa. Super. 1987)(Iender's refusal to cooperate with homeowner's request
               to negotiate payments constitutes breach of duty of good faith and fair dealing);
               Union National Bank fa Little Rock v. Cobbs, 567 A.2d 719 (Pa.Super,
               1989)(same).

        III.     STANDARDS OF REVIEW

        The law in Pennsylvania is well-settled as to the standard of review we are to

 employ in making our ruling: [I]t is axiomatic that in granting a Motion for Summary

 Judgment, there must be no genuine issue of material fact, and it must be clear that as a

 matter of law, the moving party is entitled to prevail. Furthermore, we must review the

record In the light most favorable to the non-moving party. J.P. Morgan Chase Bank v.

Murray, 63 A.3d 1258 at 1261-1262 (Pa. Super. 2013). New York Guardian Mortgage

Corporation v. Dietzel, 524 A.2d 951, 952 (Pa. Super. 1987)(lnternal citations omitted),

Pa. R.C.P. 1035(2).

       Summary judgment may only be granted where the right to judgment is clear and

free from doubt. The moving party has the burden of proving that there is no genuine

Issue of material fact. The record and any inferences therefrom must be viewed in the

light most favorable to the non-moving party, and any doubt must be resolved against the

moving party. The trial court may be overturned as to the entry of summary judgment only

if there has been an error of law or a clear abuse of discretion. J.P. Morgan, supra at

1261. First Wisconsin Trust v. Strausser, 653 A.2d 688, 691 (Pa. Super. 1995)(intemal

citations omitted).

       IV.      DISCUSSION

       In addressing Appellants' matters complained of on appeal, it is important to focus

on this being an    in rem action. An action in mortgage foreclosure is strictly an in rem


                                                                                              6
                                                                                                   Circulated 11/14/2014 03:33 PM




  action and may not include an in personam action to enforce personallfability. Pa. R.C.P.

  1141. The sole purpose of a judgment obtained through mortgage foreclosure is to effect

  a judicial sale of the mortgaged real estate, and the judgment obtained in a mortgage

 foreclosure actfon is only in rem. Insilco Com. v. Rayburn, 542 A.2d 120 (Pa. Super.

 i988}.5

          In this case, Appellants, in their Answer to the Complaint, generally denied that

 they were in default and generally denied the amount due and owing. Those denials were

 contained in averments set forth in their New Matter. In a mortgage foreclosure action, a

 mortgagor's simple denial of the mortgagee's allegation in a Complaint regarding a total

 amount due on a mortgage, In addition to the mortgagor's remaining general denials to

 the Complaint, essentially constitute admissions to facts alleged in the Complaint. First

Wisconsin, §!Jlllil at 692, Pa. R.C,P. 1029. Appellants' New Matter contained allegations

about requests for loan modifications, among other Issues.                              Appellants asserted

Affirmative Defenses Include the Statue of Frauds, breach of duty of good faith dealing,

illegal predatory lending, lack of valid assignment, estoppel, unclean hands, failure of

consideration and fraud in the inducement. All of these asserted defenses lack any

evidentiary basis in support thereof. Additionally, the legal relevance of these alleged

defenses in this specific action is highly questionable.

        The parties participated in discovery, and actively participated in the Bucks County

Mortgage Foreclosure DiverSion Program for approximately twelve (12) months.

Following unsuccessful negotiation efforts through the Diversion Program, and after this



5 Accordingly, a Judgment In a mortgage foreclosure action Is not a judgment for money damages. Any alleged
defenses claimed by the mortgagor under the truth·ln·lendlng Act must fall, then, since a foreclosure Judgment Is
not an action to collect a debt or amounts owed. Olet(el. supra at 952.

                                                                                                                    7
                                                                                Circulated 11/14/2014 03:33 PM




 Court had granted the Bank's initial Summary Judgment Motion, we generously vacated

 the initial Summary Judgment Order and afforded Appellants time for additional discovery

 which they claimed would be relevant to the Summary Judgment decision. Despite all of

 the aforementioned extensions of time, Appellants have been unable to meritoriously

 assert disputed issues as to material facts. Appellants have admitted that they stopped

 making mortgage payments in 2008, for the apparent reason that they could no longer

 afford to make the payments.

         A review of Appellants' matters complained of on appeal, all of which lack merit,

suggests their ongoing efforts to delay this mortgage foreclosure action, now five (5) years

since its inception. Nonetheless, we address Appellants' issues on appeal as follows:

         A.     The Nanty·Glo Rule Does Not Preclude Summary Judgment in this

Matter

         Appellants argue that a proper calculation of the amount of arrears owed by them

to the Bank remained outstanding, and therefore a genuine issue of material fact existed

which precluded the granting of summary judgment. Additionally, Appellants assert that

reliance on the affidavit prepared by the Bank's officer is precluded by the Nanly-Glo rule

as the basis of granting summary judgment. Both of Appellants' arguments are without

merit.

         The Nantv-Glo rUle dictates that "the party moving for summary judgment may not

rely solely upon its own testimonial affidavits or depositions, or those of its witnesses, to

establish Ihe non-existence of genuine issues of malerial fact." DeArmitt v. New York Ufe

Insurance Co., 73 A.3d 578 (Pa. Super. 2013). The rule is explained more fully by the

Superior Court as follows:



                                                                                            8
                                                                                  Circulated 11/14/2014 03:33 PM




               The function of a summary judgment proceeding is to avoid a useless
               trial but it is not, and cannot, be used to provide for trial by affidavits
               or trial by depositions. That trial by testimonial affidavit is prohibited
              cannot be emphasized too strongly. In considering a motion for
              summary judgment, the lower court must examine the whole record,
              including the pleadings, any depositions, any answers to
              interrogatories, admissions of record, if any, and any affidavits filed
              by the parties. From this thorough examination the lower court will
              determine the question of whether there is a genuine issue as to any
              material fact. On this critical question, the party Who brought the
              motion has the burden of proving that no genuine issue offact exists.
              All doubts as to the existence of a genuine issue of a material fact
              are to be resolved against the granting of summary judgment.

              In determining the existence or non-existence of a genuine issue of
              a material fact, courts are bound to adhere to the rule of [Nanty-Glo]
              which holds that a court may not summarily enter a judgment where
              the evidence depends upon oral testimony. Id. at 595.

       The Superior Court has employed a three-step analysis to determine whether the

 Nantv-Glo rule should apply to a summary judgment analysis. Dudley v. USX Corp., 606

A.2d 916 (Pa. Super. 1992). Initially it must be determined whether the Plaintiff has

alleged facts sufficient to establish a prima facie case. If so, the second step Is to

determine whether there is any discrepancy as to any facts material to the case. Finally,

it must be determined whether, in granting summary judgment, the trial court has

improperly usurped the role of the jury by resolving any material issues of facl.

      Applying the above Nantv-Glo analysis to this case, the Bank has shown without

doubt, by way of the pleadings and by way of Pa. RC.P. 1029 (Denials. Effect of Failure

to Deny), that Appellants are in default of the Mortgage. The affidavit attached to the

Bank's Motion, which is based on the Loan History Report as to the subject mortgage,

does not present a discrepancy as to any material facts, nor did the Appellants offer any

evidence through deposition or other discovery that would support their bald assertions

that the arrears calculation contained within the Bank's affidavit was inaccurate, or that

                                                                                             9
                                                                                                   Circulated 11/14/2014 03:33 PM




  we relied exclusively on the affidavit. In summarily granting judgment for the Bank under

  the facts presented here. we were not usurping the role of jury or fact-finder. as no

  discrepancy as to material facts was presented. Importantly. to the extent that a final

  amount of damages in favor of the Bank remained to be determined, we note that our

 Order granting summary judgment intentionally did not contain a final judgment amount,

 allowing for an assessment of damages hearing or for trial to be conducted for the

 purpose of determining that amount. See Citicom Mortg .. v. Morrisville Hampton Village

 Realtv Ltd. Partnership. 662 A.2d 1120 (Pa. Super. 1995).6

      B.    Whether or Not Ms. Surratt Received Adequate Consideration for
 Mortgaging Her Share of the Property Does Not Preclude the Entry of Summary
 Judgment Against the Mlcheners

         Appellants assert that a genuine Issue of malerial fact remained as of the granting

of summary judgment, since it was never determined whether Ms. Surratt received any

consideration for mortgaging her share of the property. It is unclear to the Court whether

Appellants are referring 10 consideration from the Bank, or consideration between and

among the individual Defendants relating to some collateral agreement which may have

existed,? but we will assume that the asserted defense goes to alleged lack of

consideration from the Bank.

        We note that a review of Appellants' Answer and New Matter with Affirmative

Defenses reveals thai the only argument raised as to Ms. Surratt was that she was not

obligated to pay any amounts due and owing the Bank under the Note.                                         It is



• The Pennsylvania Supreme Court has held that summary judgment is proper in a mortgage foreclosure action
even if the mortgagors have not admitted the total amount of the Indebtedness. so long as It is uncontroverted
that the mortgage Is In default. the mortgagors are in arrears. and the recorded mortgage is in the specified
amount. Cunningham v. MCWilliams. 714 A.2d 1054 (Pa. 1988).
1 Pa. R.C.P.1925 provides that a court should not have to make assumptions as to the meaning of issues raised by
an Appellant on appeal.

                                                                                                               10
                                                                                   Circulated 11/14/2014 03:33 PM




  uncontroverted that this is an accurate statement. As previously stated, a foreclosure

 action is an   in rem action   as to the mortgaged real estate; there is no personal liability.

 Pa. R.C.P. 1141. Paragraph 13 of the Mortgage instrument specifically addresses the

 obligation of a "Co-Signor of the Security instrument who does not execute the Note," as

 was the precise role of Ms. Surratt in this matter.        At subsection (b), paragraph 13

 speciffcally states that the co-signor is not obligated to pay the sums secured by the

 Security Instrument.    Appellants argue that Ms. Surratt never signed any document,

 pursuant to the Pennsylvania Uniform Written Obligations Act, 33 P .S. §6, which would

 have supported an intention by Ms. Surratt to be legally bound. That section is specifically

 entitled: 'When written Instruments without consideration are valid". As Ms. Surratt was

simply a co-signor pursuant to paragraph 13 of the Mortgage, we would submit that the

issue of consideration for Ms. Surratt's signature on the Mortgage Instrument is Irrelevant

to a determination of whether or not the Bank is entitled to summary judgment against the

Micheners in the present in     rem foreclosure action.
      C.    JurisdIction Is Appropriate in the Civil Division of the Bucks County
Court of Common Pleas

       Appellants are misguided in their assertion that Ms. Surratt's death in February,

2013 requires that this matter now be addressed and resolved under the exclusive

jurisdiction of the Orphans' Court Division of the Bucks County Court of Common Pleas.

20 Pa. C.S. §711(1), upon which Appellants rely to suggest mandatory jurisdiction by the

Orphans' Court, pertains to the administration and distribution of a decedent's real estate.

      In contrast, 20 Pa. C.S. §712(1), which relates to the determination of title as to

real estate, is applicable in the instant mortgage foreclosure litigation.       Section 712

provides that jurisdiction may be exercised through the Orphans' Court Division or any

                                                                                             11
                                                                                                   Circulated 11/14/2014 03:33 PM




  other appropriate division of the Court. Therefore, while pursuant to §712, it Is possible

  that circumstances presented in a given case could make a transfer within court divisions

  appropriate, it is not mandatory. Given the extensive five (5) year history of this case in

  the civil division, Ms. Surratt's role as simply a co-signor, with the Mlcheners, on the

  Mortgage, and her status as not having been a signatory on the Note, render it

 unnecessary, and counterproductive, to transfer this matter to the Orphans' Court division

 based solely upon Ms. Surratt's death. Accordingly, Appellants' assertion of mandatory

 and exclusive ju risdiction. of this case in Orphans' Court, as opposed to the civil division,

 and their reliance on §711, is without merit.

       D.    Appellants' Allegations that the Bank Breached its Duty of Good Faith
 and Fair Dealing, and Engaged in Predatory Leading Practices, Does Not Preclude
 the Granting of Summary Judgment in this Mortgage Foreclosure Action

         We address the final three (3) mailers complained of on appeal by Appellants

 collectively, as they assert similar theories of bad faith in the conduct and practices of the

 Bank.     Appellants' pleadings are replete with details about their personal financial

circumstances.         Despite their apparent unfortunate and sympathetic circumstances,

Appellants have not raised any relevant, viable legal defenses to defeat the Banks'

foreclosure action.

         Appellants have suggested that the Bank's predecessor advised them to stop

making payments. They have suggested that the Bank Is at fault for their unsuccessful

efforts to achieve loan modifications, along with associated assertions that the Bank's

misconduct is responsible for Appellants' default. 8 However, even after being afforded



• Appeliants assert that the Bank actively encouraged them to cease making mortgage payments, cave them a loan
they could not afford, and deceptively Invited them to apply for a loan modification which the Bank knew it would
ultimately deny.

                                                                                                              12
                                                                                Circulated 11/14/2014 03:33 PM




 opportunity for additional discovery, Appellants have never offered evidence beyond their

 averments in the pleadings to support their frequently reiterated defenses and allegations.

 Appellants' Inability to offer any additional evidence renders this case distinguishable from

 the cases upon which Appellants rely.

        The Superior Court in Dietzel, supra, found that in accordance with Pa. R.C.P.

 1035, a Defendant cannot rest upon general denials contained in the pleadings alone.

Instead, a Defendant must come forth with facts by presenting counter-affidavits,

depositions, admissions or answers to interrogatories. Dietzel at 952. Appellants have

neither discharged their burden under Pa. RC.P. 1035.3(a) of proving the elements of

any viable legal or factual defense by adducing or pointing to evidence In the record in

written response to the Motion for Summary Judgment, nor have they sought under Pa.

R.C.P. 1035.3(b) to supplement the record, nor have they set forth reasons why such

evidence could not be produced by them. For these reasons, even assuming arguendo

that they are relevant in this mortgage foreclosure action, we found Appellants'

allegations as to unfair conduct on the part of the Bank, as asserted in their Matters

Complained of at paragraph numbers 4, 5, and 6, to be unsubstantiated, and therefore

without merit.




                                                                                          13
                                                                                    Circulated 11/14/2014 03:33 PM




    V.     CONCLUSION

          For all of the foregoing reasons, it is respectfully submitted that this Court's Order

    of March 26, 2014, granting the Bank's Motion for Summary Judgment in Mortgage

    Foreclosure in the Bank's favor and against Appellants, should be affirmed.




                                                                               J.




                                    N. B. It i~1 ")'"
(                                  to notify all ~Ui \'llSlj:\Ohsibility
                                   of the' lib     lllte~'ested Parties
                                              ove aotlOn.




                                                                                               14